Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131645                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 131645
  v                                                                 COA: 268740
                                                                    Wayne CC: 05-000709-01
  DAWAN ARTICE COLFER,
             Defendant-Appellee.
  _____________________________________

                                  AMENDMENT TO ORDER

         On order of the Court, the order of October 27, 2006 is amended to correct a
  clerical error in the first sentence of the third paragraph of the statement by Markman, J.
  That sentence is corrected to read:

                “Here, this was defendant’s second conviction of felony-firearm and,
        thus, it would seem that he should be imprisoned for five years according to
        the straightforward language of the statute.”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2006                    _________________________________________
                                                                               Clerk